Citation Nr: 0840954	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-38 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for eczema.

2.  Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1953.  His awards and medals include the Combat 
Infantryman Badge.

This case comes before the Board on appeal from an April 2005 
rating decision of the Department of Veterans Affairs (VA) 
Hartford Regional Office (RO) in Newington, Connecticut.

The veteran and his spouse testified at a hearing before a 
Decision Review Officer of the RO in February 2006.  They 
also testified at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2007.  Transcripts 
of those proceedings are of record.

At the November 2007 hearing, the Board granted a motion to 
advance this case on the docket due to the veteran's advanced 
age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).

In February 2008, the Board denied the veteran's claims for 
service connection for eczema, acne, disabilities of multiple 
joints, prostate disability, high cholesterol, and dental 
disability for compensation purposes.  The veteran appealed 
those parts of the Board's decision which denied his claims 
for service connection for eczema and acne to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in September 2008, the Court granted a joint 
motion of the parties and remanded the claims for service 
connection for eczema and acne to the Board for action 
consistent with a joint motion.


FINDINGS OF FACT

1.  Chronic eczema was not present in service and is not 
etiologically related to service.

2.  Chronic acne was not present in service and is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Eczema was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Acne was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA by letter mailed in June 2004, 
prior to the initial adjudication of the claims.  Although 
the veteran was not provided notice concerning the initial 
disability-rating and effective-date elements of his claims 
until March 2006, after the initial adjudication of the 
claims, the Board has determined that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for eczema or acne.  
Consequently, no effective date or disability rating will be 
assigned.  Therefore, the failure to provide earlier notice 
with respect to those elements of the claims is no more than 
harmless error.  

The Board notes that the veteran's service treatment records 
are not of record and are presumed to have been destroyed by 
a fire at the National Personnel Records Center (NPRC) in 
1973.  The RO was able to obtain the veteran's DD Form 214, 
which confirms that he served in combat in the Republic of 
Korea.  The Court has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claims for service 
connection for eczema and acne.  In general, an examination 
or opinion is necessary if the record contains: (1) competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an injury or disease occurred in 
service; (3) an indication that the claimed disability or 
symptoms may be associated with the established in-service 
injury or disease or with another service-connected 
disability; and (4) insufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also, McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Here, the medical evidence of record establishes that the 
veteran currently has eczema and acne.  However, there is no 
competent evidence that these conditions occurred in service.  
While the Board acknowledges that the veteran's service 
treatment records are unavailable, the veteran has not 
alleged that these conditions existed during service or that 
he sought treatment for them during service.  Indeed, at the 
November 2007 hearing, he testified that the skin conditions 
onset occurred gradually after his service in Korea.  
Similarly, there is no competent evidence indicating that the 
veteran's skin conditions may be associated with an in-
service disease or injury.  While the veteran contends that 
his eczema and acne developed as a result of his in-service 
lack of hygiene or cold injuries, there is no medical 
evidence of any chronic skin disability until several decades 
after his release from active duty.  In addition, the veteran 
testified in November 2007 that was unable to relate the 
conditions specifically to his service in Korea.

In sum, although the record shows that the veteran currently 
has eczema and acne, there is no evidence establishing that 
either condition occurred in service and there is no 
indication that either condition may be associated with an 
in-service injury or disease.  Accordingly, the Board finds 
that a VA examination or opinion is not necessary in order to 
decide the claim.

The record also reflects that pertinent VA and private 
medical records have been obtained.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate either claim.  The 
Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Service connection can 
be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted 
without medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.   See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Combat veterans are afforded special consideration.  
Specifically, in the case of any veteran who engaged in 
combat with the enemy in active service, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service incurrence if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  To that end, every reasonable 
doubt shall be resolved in favor of the veteran.  See 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.304(d) (2007); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
eczema and acne because they are related to service.  In 
several written statements and at both hearings, the veteran 
stated his belief that these skin disabilities are related to 
cold injuries he sustained during his combat service in 
Korea.  At the November 2007 hearing, the veteran's 
representative also argued that the disabilities are related 
to the lack of hygiene the veteran experienced during this 
same period of service.

The medical evidence of record establishes that the veteran 
has eczema and acne.  However, there is no evidence that 
these disabilities occurred in service.  The Board 
acknowledges that the veteran's service treatment records are 
unavailable, but their absence in this case is largely 
immaterial since the veteran has not alleged that he 
experienced eczema or acne or sought treatment for them in 
service.  Indeed, the veteran testified in November 2007 that 
his skin disabilities "came on gradually" after service, 
and the earliest relevant post-service medical evidence is 
dated in 1995, approximately four decades after his release 
from active duty.

There also is no medical evidence of a nexus between the 
veteran's eczema or acne and service.  The veteran contends 
that these disabilities resulted from cold injuries he 
sustained during his combat service in Korea, and in support 
of this contention he submitted medical literature 
identifying the known residuals of cold injuries.  Neither 
eczema nor acne, however, is identified in this literature as 
such a residual, and none of the medical evidence of record 
otherwise suggests that either disability is could be related 
to cold injuries.  The Board, therefore, must conclude that 
there is no competent medical evidence linking the veteran's 
eczema or acne to in-service cold injuries or exposure to 
cold weather.

The veteran also contends, through his representative, that 
his skin disabilities are related to the lack of hygiene he 
experienced during his combat service in Korea.  Again, 
however, there is no medical evidence of record that suggests 
the existence of such a relationship.  Notably, at the 
November 2007 hearing, the veteran himself testified that he 
was unable to relate his skin disabilities "specifically to 
Korea."  Therefore, the Board also must conclude that there 
is no competent medical evidence linking the veteran's eczema 
or acne to the lack of hygiene he experienced during service.

Finally, the Board notes that it has considered the veteran's 
combat service in evaluating his claims for service 
connection.  Although the evidentiary burden for establishing 
the presence of an in-service disease or injury is lowered 
for combat veterans, entitlement to service connection still 
requires competent evidence of a current disability and 
competent evidence of a nexus between a current disability 
and active service.  See 38 U.S.C.A. § 1154(b); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Here, the Board has no reason to doubt the credibility of the 
veteran's account of his combat service, to include his 
exposure to cold weather and the lack of hygiene imposed upon 
him by the conditions of service.  However, there is no 
evidence that the veteran experienced eczema or acne in 
service, and there is no competent evidence establishing a 
relationship between those disabilities and service.  

Accordingly, since the preponderance of the evidence is 
against the claims, service connection for eczema and acne is 
not warranted.


ORDER

Entitlement to service connection for eczema is denied.

Entitlement to service connection for acne is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


